11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Shawn Lyn Caffey,                            * From the 42nd District Court
                                               of Taylor County,
                                               Trial Court No. 28930A.

Vs. No. 11-20-00178-CR                       * September 11, 2020

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.